Citation Nr: 1704688	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 2003 to July 2008, including service in Iraq from August 2005 to November 2006 and in Kuwait from May 2007 to May 2008.  His decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  After remanding this matter in September 2012, the Board denied initial ratings in excess of 10 percent for the Veteran's service-connected right and left ankle disabilities in a December 2014 decision.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (the Court).  In a July 2016 Memorandum Decision and Order, the Court vacated the December 2014 Board Decision and remanded these issues for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary to obtain further development.  It is unclear from a review of the June 2008 and October 2012 VA examination reports whether the examinations included range of motion testing in both active and passive motion, weight-bearing, and non weight-bearing situations.  See Correia v. McDonald, 28 Vet. App. 158, 166(2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As such, a new VA examination is necessary with the appropriate range of motion testing. 

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from January 2013 to the present.  

2.  Ask the Veteran to identify any private medical care providers who treated him for the right and/or left ankle disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right and left ankle disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all right and left ankle pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies, and should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's ankles.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings should be reported in detail.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



